895 F.2d 1415
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.William H. WALKER, Plaintiff-Appellant,v.David F. HILLIKER;  Defendant-Appellee,Robin Pratt, et al., Defendants.
No. 89-2013.
United States Court of Appeals, Sixth Circuit.
Feb. 7, 1990.

1
Before NATHANIEL R. JONES and MILBURN, Circuit Judges, and CARL B. RUBIN, Chief District Judge.*

ORDER

2
Plaintiff, William H. Walker, appeals a judgment of the district court which dismissed his civil rights action.  He now moves for the appointment of counsel.  Upon review of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Plaintiff, a Michigan prisoner, tendered an application for leave to proceed in forma pauperis and a complaint pursuant to 42 U.S.C. Sec. 1983 in the District Court for the Eastern District of Michigan.  In support of his claim for monetary damages only, he alleged that defendant Hilliker, a guard at the Jackson State Prison, had falsely charged him with a disciplinary infraction for which he was subsequently found guilty based upon perjured testimony provided by Hilliker at a prison disciplinary proceeding.  Plaintiff further alleged that various supervisory officials at the Jackson State Prison, defendants Pratt, Elo, Jabe, Brown and Lafler, had failed in their duties to properly train prison employees to prevent the filing of false disciplinary charges and in their administration of the prison grievance system.


4
After review of the complaint, the district court first granted the request for pauper status.  The court also concluded, however, that plaintiff's claims against defendants Pratt, Elo, Jabe, Brown and Lafler were frivolous and ordered their dismissal pursuant to 28 U.S.C. Sec. 1915(d).  Accordingly, the complaint was served only upon defendant Hilliker who responded by filing a motion for summary judgment.  Based upon a review of that motion and plaintiff's response thereto, a magistrate recommended that the complaint be dismissed.  The district court agreed and entered judgment in favor of defendant Hilliker.  Subsequent to the denial of his motion to alter or amend judgment, plaintiff filed this appeal.


5
After a thorough review of the record, this court has concluded that the district court did not err in dismissing plaintiff's claims against defendants Pratt, Elo, Jabe, Brown and Lafler as frivolous under 28 U.S.C. Sec. 1915(d).   Neitzke v. Williams, 109 S. Ct. 1827, 1831 (1989).  Furthermore, the district court properly granted defendant Hilliker's motion for summary judgment.   Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986).


6
Accordingly, the motion for appointment of counsel is denied and the district court's final judgment is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Carl B. Rubin, Chief U.S. District Judge for the Southern District of Ohio, sitting by designation